Citation Nr: 1608069	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1976, from November 1980 to April 1992, from October 2001 to May 2002, from May 2009 to December 1, 2009, from December 5, 2009 to August 2010 and from November 2010 to October 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

It is unclear from the record when the Veteran's diabetes and hypertension had their onset.  An April 2012 VA examination states that the Veteran's diabetes was first diagnosed in July 2005, but does not provide any basis for that statement.  No original documentation pertaining to the Veteran's diagnosis is in the record.  

The onset of the Veteran's hypertension is similarly unclear.  An April 2012 VA examination states that the Veteran's hypertension was first diagnosed in November 2010, during a period of active service.  However, the record shows an April 2005 Report of Medical History showing "HTN" (the standard abbreviation for hypertension) under "additional comments".  Remand is necessary to clarify the date of onset and initial diagnosis of the Veteran's diabetes and hypertension.

In his November 2012 Notice of Disagreement, the Veteran stated that his diabetes should be considered permanently worsened as a result of service, because prior to his December 2009 deployment, his diabetes was controlled with diet and exercise, but during that deployment it worsened and began to require medication to control.  In an October 2011 Supplemental Medical Data Questionnaire, the Veteran reports that he was taking medication for diabetes and hypertension.  In a June 2011 document, the Veteran denies taking any prescription medications.  However, the Veteran does not endorse having either diabetes or hypertension on the June 2011 form, so it is unclear whether the information within is accurate.  

The Veteran's service treatment records from his 2009 to 2011 deployments seem to contain a large number of pre-and post-deployment health screenings but only very limited treatment records from the Veteran's actual time overseas.  Remand is necessary to determine if additional records are available.

The Veteran has been afforded VA examinations in April 2012, July 2012, and August 2014.  These examinations provide clear opinions stating that the Veteran's diabetes and hypertension were not caused by Southeast Asia environmental exposure during the Veteran's periods of deployment.  However, none of these examinations contain adequate opinions as to whether the Veteran's disorders were directly caused or were aggravated by his periods of active duty service.  When it is clear all the available relevant records are assembled, a new examination should conducted to obtain fully informed opinions regarding whether the claimed disabilities were incurred in, or were aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to the treatment of his diabetes and hypertension that are not already of record.  In addition to any on-going treatment, the Veteran should be particularly asked to identify any records of treatment, including private treatment, dated prior to October 2011.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Request any service treatment records from the Veteran's October 2001 to May 2002, May 2009 to August 2010, and November 2010 to October 2011 periods of active service.  To the extent that any response is not duplicative with records already in the record, associate these records with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the time frame of the onset of his diabetes and hypertension.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any outstanding treatment records, provide the Veteran with appropriate VA examinations to determine the onset and course of his diabetes and hypertension.  The claims file should be made available to and be reviewed by the examiners and all necessary tests should be conducted.

After examining the claims file, the examiner should answer whether it is at least as likely as not that the Veteran's diabetes or hypertension: 

* Began during a period of service;

* Are due to any in-service disease or injury;

* Increased beyond the natural progression of the disease during a period of active service.

In answering this, please note that the Veteran's periods of active service are from November 1980 to April 1992, October 2001 to May 2002, May 2009 to August 2010, and November 2010 to October 2011.

The examiners should report all pertinent findings, and explain the basis for the conclusions expressed.   

5.  Then readjudicate the appeal.  If a claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




